Citation Nr: 0319417	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  93-19 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

The veteran, M.W., and Gustavo Corretjer, M.D.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from September 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1992 RO rating decision which found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder.  In 
March 1994, the veteran testified at a Board hearing.  In a 
June 1996 decision, the Board found that there was new and 
material evidence to reopen the claim for service connection 
for a psychiatric disorder, and remanded the case to the RO 
for additional development and consideration of the merits of 
the claim.  Sometime during the remand, the veteran's 
original claims folder was lost, and then the RO put together 
a rebuilt claims folder from various records it could find.  
The RO also denied the merits of the claim for service 
connection for a psychiatric disorder.  In November 2000, the 
Board remanded the case to the RO for additional development.  


FINDING OF FACT

The veteran has a current acquired psychiatric disorder which 
began during his active service.


CONCLUSION OF LAW

A psychiatric disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As noted, the veteran's original claims folder has been lost.  
In reviewing the case, the Board has noted documents 
assembled in the rebuilt claims folder, as well as references 
to other evidence as set forth in prior VA decisions. 

The veteran had active service in the U.S. Army from 
September 1970 to April 1972.  

Service medical records show that on his enlistment 
examination in June 1970 the veteran reported a history of 
depression and excessive worry.  The examiner noted that the 
veteran was worried about his school finances.  He was seen 
in April 1971 with complaints of being severely depressed and 
ruminating about planning suicide.  Following a mental status 
evaluation, the veteran was given a diagnosis of schizoid 
personality disorder with severe depression and he was 
hospitalized in Germany where the diagnosis was schizophrenic 
reaction, latent type, probably chronic, manifested by 
depression, poor inter personal relationships, deficient 
sense of identity and reality and nonadaptive behavior.  It 
was recommended that he be evacuated to the United States 
which he was.  The veteran was then admitted to Walter Reed 
Army Hospital in May 1971, where at the end of June 1971 he 
was diagnosed with mixed personality disorder with schizoid, 
immature, hysterical and asthenic elements.  It was 
determined that this condition existed prior to service.  On 
his separation examination in March 1972, he was given a 
diagnosis of mixed personality disorder with schizoid, 
immature, and hysterical elements.

VA treatment records dated from 1983 to 2001 show that the 
veteran initially received treatment related to alcohol and 
cocaine abuse, and the early records also note a history of 
depression.  In the 1990s he started receiving periodic 
treatment related to psychiatric problems, variously 
diagnosed as delusional disorder, dysthymia, organic 
personality syndrome, schizoaffective disorder, organic mood 
disorder, organic brain disorder, mood disorder due to a 
general medical condition with depressive features, major 
depressive disorder with features of anxiety due to organic 
brain syndrome, organic affective disorder, and most recently 
a schizoaffective disorder.  

As noted in the June 1996 Board decision and remand, the 
veteran's original application for service connection for a 
nervous disorder was received in January 1989.  By April 1989 
rating decision, the RO denied service connection for a 
nervous disorder, noting that the veteran had a personality 
disorder for which service connection may not be granted.

In July 1993 documents, a VA physician indicated that the 
veteran had an organic personality syndrome, well controlled 
with medication, which started in 1971 and persisted to the 
present.

VA treatment records showed that in July 1993 an MRI of the 
brain showed atrophy greater than expected for age, but 
unchanged from November 1991 examination and no focal brain 
lesions.  A July 1993 brain SPECT study showed generalized 
irregular cortical distribution of tracer activity.  It was 
noted that findings were non-specific, however, such findings 
have been described in patients with substance abuse and 
clinical correlation was recommended. 

In March 1994, the veteran testified at a Board hearing.  At 
the hearing, Dr. Gustavo Corretjer testified that he had been 
treating the veteran since 1991, and he saw a progressive 
pattern of maladaptive behavior which through the years have 
been diagnosed as different psychiatric disorders, including 
schizophrenia.  Dr. Corretjer noted that the mental disorder 
referred to in service was not just a depression; rather, 
there was an underlying thought disorder which has progressed 
over the years.  Dr. Corretjer further testified that the 
recent brain SPECT study, conducted in July 1993, revealed a 
brain lesion, which was evidence of an organic personality 
syndrome.  Dr. Corretjer stated that a regularly diagnosed 
personality disorder was completely different from an organic 
personality syndrome which, in this case, began while the 
veteran was in service. 

Treatment records from Memorial Hospital of Martinsville and 
Henry County showed that in September 1994 the veteran was 
seen in the emergency room for anxiety.  In February 1997 he 
was again seen in the emergency room and the diagnosis was 
altered mental status.

VA discharge summaries dated from 1994 to 1998 show that the 
veteran was hospitalized on several occasions with varying 
diagnoses including chronic depression, organic personality 
disorder, major depressive disorder with features of anxiety 
due to organic brain syndrome, cocaine and alcohol 
dependence, dysthmia, organic mood disorder, 

In June 1996, the Board issued a decision finding that new 
and material evidence had been submitted to reopen the claim 
for service connection for a psychiatric disorder.  The Board 
also remanded the merits of the issue of service connection 
to the RO for further development. 

In an undated document from a VA clinical psychologist, it 
was noted that two circumstances of the veteran's military 
history contributed to his present schizoaffective condition.  
It was noted that his military records showed he may have 
been mildly predisposed to develop a mental disorder and that 
his status prior to entering the military was dysthymic and 
socially withdrawn, and that after he was drafted his 
condition markedly worsened and his first hospitalization 
occurred.  The psychologist noted that while the stresses 
experienced by the veteran in the military may not have been 
extraordinary, they appear to have been sufficient to 
aggravate his disorder.  The psychologist noted that a second 
factor that likely affected the veteran's present condition 
was his lack of treatment following his discharge from Walter 
Reed Hospital in 1971.  The veteran continued to have serious 
difficulties with anxiety and depression and demonstrated 
some evidence of a thought disorder.  

On VA examination in January 1998 the diagnoses included 
anxiety disorder with obsessive-compulsive symptoms due to a 
chronic medical problem, which was a brain abnormality 
possibly secondary to traumatic brain injury but at that time 
of unknown etiology.  It was also noted that his Axis II 
diagnosis was in terms of a personality disorder secondary to 
head injury, since DSM-IV did not include an organic 
personality disorder.  The examiner opined that the veteran's 
psychiatric history began while he was in the military in his 
20s in the early 1970s.  The examiner noted that at that time 
it was unclear what the diagnosis truly was as many had been 
made over the years and alcohol had been a contributing 
problem episodically.  The examiner further noted that she 
believed that overall the veteran's symptomatology was of a 
primary single etiology due to some difficulty with his brain 
functioning that caused most of his active symptoms and also 
caused him to attempt to self-medicate with alcohol.  

VA treatment records dated from July 1998 to May 2000 showed 
that the veteran received periodic treatment for depression 
and a schizoaffective disorder.

On VA examination in January 1999 the examiner indicated that 
it was her third report on the veteran pertaining to his 
psychiatric diagnosis and whether or not it may be service-
connected.  The examiner suggested again that the veteran had 
an altercation with a fellow soldier that resulted in a loss 
of consciousness, and although there was no medical report 
pertaining to this exact incident, the veteran did 
secondarily receive trauma or injury to his jaw that he 
claimed occurred during the same incident.  The examiner 
opined that if there was enough force to sustain injury to 
somebody's jaw, that this was enough force to also impact the 
brain, and noted that diagnostic imaging of the brain showed 
a deficit of brain matter.  The examiner opined that the 
veteran had an altercation while in training, which resulted 
in a head injury as well as a jaw injury, which later 
resulted in his psychiatric problems, which were due to a 
brain injury.  The examiner thought it was important to 
understand the limitations of medical documentation of the 
event reported by the veteran and to accept his word that the 
altercation happened.  The examiner also opined that the 
veteran had a psychiatric disorder while in service, the 
first break, and that he had continued to be psychiatrically 
disabled since that time, was in itself a service-connected 
illness.  The examiner further noted that many psychiatrists 
had deemed that this was organic or secondary to head injury.

On VA examination in January 1999 another examiner noted that 
this was his third psychiatric evaluation.  He indicated that 
the three prior VA examiners all concurred that although 
there was a lack of objective evidence that the veteran 
underwent head trauma while in service, his milieu of 
symptoms which he has exhibited while being in service and 
since being in service could reasonably be explained by the 
fact that he did sustain a head injury, leading to his 
multiple symptoms, and which could not be explained on the 
basis of endogenous psychiatric symptoms.  The examiner felt 
that reviewers should be reasonable and accept the findings 
of three psychiatrists on three separate occasions which all 
pointed to the strong possibility that the veteran's head 
injury, which he described quite vividly as being struck in 
the head by a soldier and subsequently requiring some dental 
care, would be a distinct possibility and as such should be 
given strong consideration.  The diagnoses included anxiety 
disorder with obsessive compulsive symptoms due to chronic 
mental problems, which was a brain abnormality, possibly 
secondary due to traumatic brain injury.  The examiner 
recommended neuropsychiatric testing to pinpoint or 
differentiate the validity of the aforementioned head injury.

In a July 2000 VA examination addendum, a VA psychiatrist, 
who had not previously examined the veteran, reviewed the 
record, including prior VA examination reports and noted that 
the prior VA psychiatrists were fee-based and were no longer 
at that facility, and could not comment on any insufficiency 
of prior examinations done on the veteran.  This examiner 
noted that the crux of the matter stemmed from the veteran's 
alleged head injury, and after reviewing the service medical 
records found no evidence of head injury in the veteran's 
service medical record.  The only trauma noted was the trauma 
to the jaw in the dental note dated in February 1970, however 
there was no evidence of head trauma.  The examiner concluded 
that the conclusions drawn by the two prior psychiatrists had 
no objective clinical evidence of onset, and therefore, 
assumptions could be made that the personality disorder that 
the veteran had and the alcohol dependence that he had were 
the same as what he had prior to service.  The examiner also 
noted that review of the veteran's medical records showed an 
MRI with no evidence of a focal lesion and indicated that any 
sort of head trauma that was significant would result in a 
focal lesion in the brain.  The examiner indicated that the 
veteran had diffuse atrophy of the brain, as noted in the 
MRI, and that this was consistent with alcohol abuse.  The 
examiner concluded that there was no evidence within the 
service medical record of head trauma, and therefore the 
conclusions drawn by the prior psychiatrists were invalid.  

In November 2000 the Board remanded this matter to the RO for 
additional development to supplement the record contained in 
the rebuilt claims folder.

Analysis

Through correspondence, rating decisions, a statement of the 
case, and supplemental statements of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claim and of the respective obligations of VA and him to 
obtain different types of evidence.  He has been afforded VA 
examinations.  Identified relevant medical records have been 
obtained to the extent possible.  The original claims was 
lost, and a rebuilt folder was constructed from records which 
could be located.   The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including a psychosis, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

A personality disorder is not a disability for VA 
compensation purposes and may not be service-connected.  
However, service connection for a chronic acquired 
psychiatric disorder, superimposed on a personality disorder, 
is possible if the chronic acquired psychiatric disorder was 
incurred in or aggravated by service.  See 38 C.F.R. 
§§ 3.303(c), 4.9. 4.127. 

The record reflects that the veteran was having mental 
problems during his 1970-1972 active duty, although they were 
then assessed as being due to various types of a personality 
disorder.  Evidence shows treatment in the 1980s for 
substance abuse and history of depression.  Since the 1990s 
he has been found to have a chronic acquired psychiatric 
disorder, which has been variously diagnosed.  Most recently 
the diagnosis was schizoaffective disorder.  

There are VA medical opinions both in favor of and against 
the veteran's claim that his current chronic acquired 
psychiatric disorder is due to service.  After reviewing 
these medical nexus opinions and other records on file, the 
Board finds that the evidence is about evenly divided on the 
question of whether a current chronic acquired psychiatric 
disorder began in service.  Under such circumstances, the 
veteran is given the benefit of the doubt.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that he has a current chronic acquired psychiatric 
disorder which began in service.  The condition was incurred 
in service, and thus service connection is warranted.  


ORDER

Service connection for a psychiatric disorder is granted.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

